Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment accompanying the Request for Continued Examination filed 8 October 2021 has been entered. Claims 1-8, 10-11, 13, 15-17, and 20-25 are pending. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Final Office Action mailed 8 July 2021, with the exceptions of the rejections under 35 USC 112 repeated below.
Information Disclosure Statement
The information disclosure statement filed  13 October 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. The IDS does not include a legible copy of each non-patent literature document as is required by 37 CFR 1.98(a)(2). The IDS has been placed in the application file, but the non-patent literature documents referred to therein have not been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
“wherein the pivoting head comprises a first end face defining a first end plane and a second end face defining a second end plane parallel to the first end plane” as recited in claim 24 (no ‘end planes’ are shown in the drawings, and end faces that define parallel planes is a feature 
“wherein the first face defines a first face plane and the second face defines a second face plane that is parallel to the first face plane” as recited in claim 24 (no ‘face planes’ are shown in the drawings, and first and second faces defining parallel planes is a feature that is also not shown in the drawings – in Fig. 9, e.g., the faces appear to define non-parallel face planes); and
“a trapezoidal prism volume” as recited in claim 24 (in Fig. 9, e.g., the volume defined by the various planes is non-trapezoidal).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification should provide an antecedent basis for:
“a first external width”, “a second external width”, and “a cutting surface” as recited in claims 1, 7, and 13; 
the “first diverging surface” that is defined by the first major face and the “second diverging surface” that is defined by the second major face as recited in claim 23 (the present specification describes “major faces 36” and “diverging surfaces 48 and 50”, but as can be seen by comparing Figs. 8 and 9 these diverging surfaces 48 and 50 are not the surfaces being described in claim 23 because these diverging surfaces 48 and 50 are not parts of the first and second major faces 36; instead, claim 23 is describing other diverging surfaces shown in Fig. 9);
the “first end plane”, “second end plane”, “first side plane”, “second side plane”, “first face plane”, “second face plane”, and “trapezoidal prism volume” as recited in claim 24; and 
the “first length” as recited in claim 25.
Claim Objections
The claims are objected to because of the following informalities:  
Claim 1 introduces “a first face” and “a second face” of the pivoting head. These faces should be provided with names to distinguish these faces from other faces introduced in dependent claims (see the “first major face” and “second major face” of claim 23, e.g.). Claims depending from claim 1, and in particular claims 23-25, should likewise be amended to include the names of these first and second faces.
Claim 25 recites, “and configured” at the second to last line. This recitation should read – and are configured –.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 24 recites, “wherein the pivoting head comprises a first end face defining a first end plane and a second end face defining a second end plane parallel to the first end plane”. The recitation that the second end plane is parallel to the first end plane introduces new matter. This feature is not expressly described in the written description and is not shown in the drawings. Consider Fig. 11 – this figures shows planes defined by end faces of the pivoting head as being non-parallel to one another. 
Claim 24 recites, “wherein the first face defines a first face plane and the second face defines a second face plane that is parallel to the first face plane”. The recitation that the second face plane is parallel to the first face plane introduces new matter. This feature is not expressly described in the written description and is not shown in the drawings. Consider Fig. 9 – this figure does not show that the first face defines a first face plane and the second face defines a second face plane that is parallel to the first face plane. Indeed, the ‘second face’ is curved and non-parallel to the first face. Moreover, the Applicant cannot rely on Fig. 8 for this feature because Fig. 8 does not actually show the claimed pivoting head. Instead, Fig. 8 is merely “a schematic representation of a trapezoidal prism-shaped element” as the Applicant describes the figure at paragraph 87. Fig. 8 merely shows the overall visual impression of the pivoting head, not the actual structure of the head. Thus, since the present application as originally filed does not describe the face planes as being parallel to one another, claim 24 introduces new matter.
Claim 24 recites that various planes “define a trapezoidal prism volume”. As best understood, this recitation introduces new matter. As can be seen in present Fig. 9, a volume defines by various planes is not “a trapezoidal prism” as required by claim 24 because the upper side of the pivoting head is curved and non-parallel to the lower side. Thus, this feature introduces new matter.
Claims 1-8, 10-11, 13, 15-17, and 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at the paragraph beginning ‘the first and second distal ends’ recites, “a pivoting head having a trapezoidal prism shape”. Conventionally, the definition of a ‘trapezoid’ is a quadrilateral having only two sides parallel. The present specification, however, describes a “trapezoidal prism shape” with the following description in page 8 at the final paragraph: “As understood from the description herein, the description "trapezoidal prism" is general with respect to an overall visual impression the pivoting head.” The first full paragraph at page 9 adds, “The description "trapezoidal prism" is used herein as the best description for the overall visual appearance of the pivoting head 22, but the description does not imply any particular geometric or dimensional requirements beyond what is described herein.” The feature of a “trapezoidal prism shape” is indefinite because the provided definition is subjective. It is unclear what characteristics of a conventional trapezoid, if any, are required in order to for a pivoting head to be considered as having “a trapezoidal prism shape”. As disclosed in the present specification, the pivoting head “22” (see Fig. 7, for example) is not a quadrilateral and does not have any parallel sides. Thus, in is unclear how the disclosed pivoting head “22” can be considered as having “an overall visual impression” of a trapezoid when the disclosed pivoting head does not have any characteristics required by the definition of a trapezoid. Further, merely providing a single example of a non-trapezoidal pivoting head that arguably has “an overall visual impression” of a trapezoid fails to clearly define the metes and bounds of the Applicant’s own definition. Is the disclosed pivoting head an example of the greatest amount of deviation from a trapezoid that is encompassed by the definition? If not, how far from an actual trapezoid can the shape of a pivoting head be while still falling within the Applicant’s definition? Different viewers may have different opinions regarding whether or not some shape has the visual impression of a trapezoid. For example, it is unclear whether a triangle is considered as having a “trapezoidal prism shape” as the defined in the present specification. On the one not be considered as having ‘an overall visual impression’ of a trapezoid (but then again, in view of the present specification, neither being a quadrilateral nor having any parallel sides appears to be required to be a “trapezoidal prism shape”). Consider as another example a rectangle – does a rectangle have “an overall visual impression” of a trapezoid? After all, a rectangle is a quadrilateral and has two parallel sides (although it does not have only two parallel sides), and thus a rectangle satisfies more of the definition of a trapezoid than the disclosed pivoting head. Yet, a rectangle arguably has the overall visual impression of a rectangle instead of a trapezoid. Thus, although the specification provides an explicit definition of a “trapezoidal prism shape”, the recitation is nonetheless indefinite because the provided definition fails to provide any clear basis for determining whether a shape is a “trapezoidal prism shape”. Merely providing a definition of a claimed term does not in and of itself render the term definite – the definition itself must be definite. 
Claim 1 at the second to last paragraph recites, “wherein the blade cartridge unit comprises a cutting surface”. This recitation is indefinite because it is unclear whether the blade cartridge unit is being claimed. Factors favoring a determination that the blade cartridge unit is not being claimed include that the preamble of the claim is directed to “A handle” (as opposed to, e.g., “A razor”), and that the paragraph beginning ‘the first and second distal ends’ recites that the pivoting head is “configured to receive a blade cartridge unit”, which suggests that no blade cartridge unit is being claimed. Factors that favor a determination that the blade cartridge unit is being claimed include that the claim positively recites characteristics of the blade cartridge unit, including “wherein the blade cartridge unit comprises a cutting surface” and that the skin interfacing surface of the pivoting head “is adjacent to the cutting not being claimed, claim 1 is regardless indefinite. For example, if there is no blade cartridge unit, whether or not “wherein the blade cartridge unit comprises a cutting surface” and whether or not the skin interfacing surface of the pivoting head “is adjacent to the cutting surface of the blade cartridge unit when the blade cartridge unit is received by the pivoting head” cannot be determined. These features depend on the characteristics of the unclaimed blade cartridge unit, and thus cannot be satisfied by a handle on its own. Thus, claim 1 is indefinite.
Claim 7 at the paragraph beginning ‘the first and second distal ends’ recites, “a pivoting head having a trapezoidal prism shape”. This recitation is indefinite for the same reasons as explained above in regards to claim 1.
Claim 7 at the second to last paragraph recites, “wherein the blade cartridge unit comprises a cutting surface”. This recitation is indefinite because it is unclear whether the blade cartridge unit is being claimed. Factors favoring a determination that the blade cartridge unit is not being claimed include that the preamble of the claim is directed to “A handle” (as opposed to, e.g., “A razor”), and that the paragraph beginning ‘the first and second distal ends’ recites that the pivoting head is “configured to receive a blade cartridge unit”, which suggests that no blade cartridge unit is being claimed. Factors that favor a determination that the blade cartridge unit is being claimed include that the claim positively recites characteristics of the blade cartridge unit, including “wherein the blade cartridge unit comprises a cutting surface” and that the skin interfacing surface of the pivoting head “is adjacent to the cutting surface of the blade cartridge unit during a shaving stroke”. Thus, it is unclear whether the blade cartridge unit is being claimed. Further, if it determined that the blade cartridge unit is not being claimed, claim 7 is regardless indefinite. For example, if there is no blade cartridge unit, whether or not “wherein the blade cartridge unit comprises a cutting surface” and whether or not the skin interfacing 
Claim 13 at the paragraph beginning ‘the first and second distal ends’ recites, “the first and second distal ends being in opposed relationship defining a pivot axis”. This recitation is indefinite because it is unclear what must define the pivot axis. Does the “opposed relationship” define the pivot axis? It is unclear structurally would be required in this interpretation, since a ‘relationship’ is not a structure. Or, must both distal ends define the pivot axis? Or, must at least one of the distal ends define the pivot axis? The recitation is indefinite because it fails to clearly state what defines the pivot axis.
Claim 13 at the paragraph beginning ‘the first and second distal ends’ recites, “a pivoting head having a trapezoidal prism shape”. This recitation is indefinite for the same reasons as explained above in regards to claim 1.
Claim 13 at the second to last paragraph recites, “wherein the blade cartridge unit comprises a cutting surface”. This recitation is indefinite because it is unclear whether the blade cartridge unit is being claimed. Factors favoring a determination that the blade cartridge unit is not being claimed include that the preamble of the claim is directed to “A handle” (as opposed to, e.g., “A razor”), and that the paragraph beginning ‘the first and second distal ends’ recites that the pivoting head is “configured to receive a blade cartridge unit”, which suggests that no blade cartridge unit is being claimed. Factors that favor a determination that the blade cartridge unit is being claimed include that the claim positively recites characteristics of the blade cartridge unit, including “wherein the blade cartridge unit comprises a cutting surface” and that the skin interfacing surface of the pivoting head “is adjacent to the cutting surface of the blade cartridge unit during a shaving stroke”. Thus, it is unclear whether the blade cartridge unit is being claimed. Further, if it determined that the blade cartridge unit is not being claimed, claim 13 is regardless indefinite. For example, if there is no blade cartridge unit, whether or not 
Claim 21 recites, “wherein the planar surface of the skin interfacing surface is configured to be offset from the cutting surface of the blade cartridge unit during the shaving stroke.” To the extent that the blade cartridge unit is not claimed, this recitation is indefinite because it cannot be determined whether or not the planar surface is configured to be offset from the cutting surface. The location of the cutting surface is unknown, since no blade cartridge unit is required. Thus, whether or not the requirements of claim 21 are met will depend on the particular blade cartridge unit that is selected. Consider two blade cartridge units, where claim 21 is satisfied with a first one of the cartridge units but not with a second one of the cartridge units. Is the claim satisfied even if the second cartridge unit is provided?
Claim 22 recites, “wherein the planar surface of the skin interfacing surface is configured to be coplanar with the cutting surface of the blade cartridge unit during the shaving stroke. To the extent that the blade cartridge unit is not claimed, this recitation is indefinite because it cannot be determined whether or not the planar surface is configured to be coplanar with the cutting surface. The location of the cutting surface is unknown, since no blade cartridge unit is required. Thus, whether or not the requirements of claim 22 are met will depend on the particular blade cartridge unit that is selected. Consider two blade cartridge units, where claim 22 is satisfied with a first one of the cartridge units but not with a second one of the cartridge units. Is the claim satisfied even if the second cartridge unit is provided?
Claim 24 recites various planes defined by faces of the pivoting head. Claim 24 is indefinite because it is unclear what is required for a face to define a plane in view of the present specification. For 
Claim 24 recites that various planes “define a trapezoidal prism volume”. This recitation is indefinite in view of the present specification. First, as shown in Fig. 9, the pivoting head does not appear to have a trapezoidal prism volume as a result of the upper end face of the head being curved. It is unclear how close to a perfect ‘trapezoid’ is required by this recitation. Note that the present specification includes an indefinite definition of a trapezoidal shape as discussed above, such that the shape required by the ‘trapezoidal prism volume’ in claim 24 is unclear.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2015/0306777 A1 to Georgakis et al. in view of EP 0 885 697 A1 to Warner-Lambert Company (hereinafter “W-L”) and CA 2,267,729 to Follo et al.
Regarding claim 1, Georgakis discloses a handle (see Fig. 1a), the handle comprising: 
a main body 20; 
a first flat arm 21 (a left arm 21 relative to Fig. 2b, which arm 21 is a ‘flat’ arm due  to having a flat upper surface as can be seen in Fig. 2b; alternatively, this limitation is met upon modification of Georgakis as explained below) having a first distal end (having bearing 22 or having a pin as described at paragraph 59) and a first proximal end (an end joining the main body 20 relative to Fig. 2b), the first proximal end being coupled to a first location of the main body 20 (the first location being at a left side of main body 20 relative to Fig. 2b); 
a second flat arm 21 (a right arm 21 relative to Fig. 2b, which arm 21 is a ‘flat’ arm due  to having a flat upper surface as can be seen in Fig. 2b; alternatively, this limitation is met upon modification of Georgakis as explained below) having a second distal end (having bearing 22 or having a pin as described at paragraph 59) and a second proximal end (an end joining the main body 20 relative to Fig. 2b), the second proximal end being coupled to a second location of the main body 20 (the second location being at a right side of main body 20 relative to Fig. 2b); and 
the first and second distal ends being in spaced relationship (see Fig. 2b) and having pivotally coupled therebetween a pivoting head 40 (see Fig. 1b and paragraph 59) having a trapezoidal prism shape (see annotated Fig. 4e below, where the shape is ‘a trapezoidal prism’ consistent with the definition in the present application because the overall visual impression is that of a trapezoidal prism), wherein the pivoting head 40 is configured to receive a blade cartridge unit (such as blade cartridge unit 60 shown in Figs. 1a and 3a), 
wherein the pivoting head 40 comprises a first external width at a first face and a second external width at a second face opposite the first face (see annotated Fig. 4d below, where the first external width is the width of the first face and the second external width is the width of the second face), wherein the second external width is greater than the first external width (the width of the second face is much greater than the width of the first face), 
wherein the blade cartridge unit 60 comprises a cutting surface (a surface having blades 63 as can be seen in Fig. 1a), and 
wherein the first face of the pivoting head 40 defines a skin interfacing surface that is adjacent to the cutting surface of the blade cartridge unit 60 when the blade cartridge unit 60 is received by the pivoting head 40 (see Fig. 1a and paragraph 61).  

    PNG
    media_image1.png
    491
    709
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    522
    822
    media_image2.png
    Greyscale

Regarding claim 3, Georgakis discloses that the first and second arms 21 define a first arm plane and a second arm plane (the planes are the same and are shown to the best of the examiner’s ability in the figure below; the planes are defined by distal surfaces of bearings 22), and wherein the first arm plane is co-planar with the second arm plane (the planes are identical, and are thus co-planar). Additionally, see the modification of Georgakis below.

    PNG
    media_image3.png
    720
    1020
    media_image3.png
    Greyscale

Regarding claim 6, Georgakis discloses that the skin interfacing surface comprises an elastomeric material (see paragraph 61), and wherein the skin interfacing surface has a planar surface (the planar surface being defined by the ‘first face’ as shown in the annotated Fig. 4d above) and is configured to present the planar surface to a skin surface proximate the blade cartridge unit 60 during a shaving stroke (see Fig. 1a and paragraph 61).  
Georgakis fails to disclose: the first proximal end of the first flat arm defining a first arm opening; the second proximal end of the second flat arm defining a second arm opening; and that the handle weighs greater than 60 grams, all as required by claim 1.
First regarding the arm openings, W-L teaches a handle (see Fig. 1) having a main body (the main body shown in solid lines in Fig. 1, with the main body excluding the arms 10a and 10b). The handle also includes a first flat arm 10a having a first proximal end (a lower end relative to Fig. 3, with 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the handle of Georgakis with a main body including protuberances and to provide first and second flat arms coupled to protuberances on the main frame such that the arms permit pivoting and swiveling as disclosed by W-L. This modification is advantageous because it allows the pivoting head and razor cartridge of Georgakis to both pivot and swivel, which in turns provides improved blade-to-skin contact independent of a user’s wrist movement, which in turn provides improved shaving closeness and comfort.  
Second regarding the handle weight, Follo teaches providing a handle (relative to Fig. 1, the handle includes elements 10, 15, and 16) with a weight of greater than 60 grams (see page 3, lines 26-28; note that since the weight 10 itself can have a weight of 60 grams, the handle including the weight 10 and also include elements 15 and 16 has a weight of greater than 60 grams). Follo teaches that the weight of the handle may vary as desired in order to provide the proper balance and feel to the razor handle so that the razor provides a comfortable shave (see page 3, lines 24-26).
. 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgakis in view of W-L and Follo as applied to claim 1 above, and further in view of Follo and US Pat. No. 7,877,879 B2 to Nakasuka.
Georgakis as modified, fails to disclose: that the first and second arms comprise metal and the handle weighs between greater than 60 grams and 100 grams as recited in claim 2. (In regards to the weight limitation, no upper limit on the weight is discussed above.)
First regarding the weight of the handle, Follo teaches that the weight of a handle of a razor can be varied as desired in order to provide the proper balance and “feel” to the razor handle so that the razor provide a comfortable shave (see page 3, lines 24-26). Because Follo teaches providing a handle with a particular weight in order to provide the proper balance and “feel” to the razor handle, it would have been an obvious matter of design choice to a person of ordinary skill in the art to select a weight for the handle of Georgakis, as modified, to be between greater than 60 grams and 100 grams because discovering an optimum handle weight would have been a mere design consideration based on achieving a desired balance and “feel” of the handle.  Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement(s), particularly in view of the teachings of Follo that the weight of the handle should be increased to achieve the desired balance and “feel”.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Providing some heft to a handle signifies quality to users and improves feel. On the other hand, one of ordinary skill in the art would recognize that providing too heavy of a handle will result in increased fatigue for a user, such that there is some upper weight limit to the desired weight of 
Second regarding the material of the arms, Nakasuka teaches arms 3 having pins 14 at their respective distal ends (see Fig. 2c), where the arms 3 are made out of metal (see col. 2, line 55). Georgakis, as modified, discloses the claimed invention except for the material of its first and second arms comprising metal. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the arms of Georgakis, as modified, from a metal in view of the teachings of Nakasuka, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Nakasuka is evidence that metal is known in the art to be a suitable material from which to construct arms for a handle. Moreover, this modification is advantageous because arms constructed from metal provide advantages related to the strength of the pin members. Metal is a strong material, and the pin members are relatively small. Constructing the arms and their respective pin members from metal thus helps ensure the pin members are able to withstand sufficient force. For example, metal is typically a higher strength material than plastic, and thus metal arm members provide more durable pin members than plastic arms.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgakis in view of W-L and Follo as applied to claim 1 above, and further in view of US Pat. No. 7,877,879 B2 to Nakasuka.
Regarding claim 4, Georgakis, as modified, (which includes the arms 10a and 10b of W-L as explained above) discloses that the first arm 10a comprises a first pin member 12 at the first distal end (see also W-L at Fig. 1) and the second arm 10b comprises a second pin member 12 at the second distal end (see W-L at Fig. 1), and wherein the first pin member 12 operatively engages a first receiving opening in the pivoting head and the second pin member  12 operatively engages a second receiving 
Georgakis, as modified, fails to disclose that the pin members are cylindrical and are welded at or to the distal ends as required by claim 4.
Nakasuka teaches arms 3 having cylindrical pins 14 at their respective distal ends (see Fig. 2b and 2c), where the arms 3 are made out of metal (see col. 2, line 55). 
First in regards to the pin shape, Georgakis, as modified, differs from the claimed invention due to teaching arms having rectangular cross-sectioned pins (see W-L at Fig. 2A) rather than cylindrical pins as required by claim 4. Nakasuka, however, teaches arms having cylindrical pins (see Fig. 2b). It would have been obvious to one of ordinary skill in the art to provide the pins of Georgakis, as modified, with a cylindrical shape as taught by Nakasuka in order to enhance the pivoting action of the pivoting head. Since the pins define structures about which the head of the razor pivots, a cylindrical shape is preferable over a rectangular cross-sectioned shape to enhance the pivoting action – due to a lack of sharp edges, the head will pivot more smoothly on cylindrical pins compared to rectangular pins. Moreover, it would have been an obvious matter of design choice to make the shape of the pins of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. Indeed, Georgakis explicitly teaches that other pivoting means can be provided (see Georgakis at paragraph 59), which is evidence that the results of providing cylindrical pins for pivoting of the pivoting head instead of rectangular pins for pivoting of the pivoting head is within the level of one of ordinary skill in the art, and no unexpected result occurs since the same pivoting action is retained. 
Second, Georgakis, as modified, discloses the claimed invention except for the material of its first and second arms comprising metal (noting that ‘welding’ is a method of production recitation).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to In re Leshin, 125 USPQ 416. Nakasuka is evidence that metal is known in the art to be a suitable material from which to construct arms for a handle. Moreover, this modification is advantageous because arms constructed from metal provide advantages related to the strength of the pin members. Metal is a strong material, and the pin members are relatively small. Constructing the arms and their respective pin members from metal thus helps ensure the pin members are able to withstand sufficient force. For example, metal is typically a higher strength material than plastic, and thus metal arm members provide more durable pin members than plastic arms. In regards to the pin members being ‘welded’ at the distal ends as required by claim 4, the patentability of a product does not depend on its method of production. The handle of Georgakis, as modified, is the same as that as claimed in claim 4 because each requires the pin members to be joined to the distal ends of the arms. Therefore, the structure of Georgakis, as modified, is the same as that as claimed even if a different process is used for attaching the pin members at the distal ends of the arms. Alternatively, it would have been obvious to one of ordinary skill in the art to join the pin members of Georgakis, as modified, at the distal ends of the arms via a welding process since welding is an old and well known process of connecting two metal components to one another. Georgakis, as modified, already teaches metal arms including pin members at their distal ends, and thus one of ordinary skill in the art is free to select from any of various well known manufacturing methods including welding in order to achieve this structure.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgakis in view of W-L and Follo as applied to claim 1 above, and further in view of US Pat. No. 7,877,879 B2 to Nakasuka.
claim 5.
Nakasuka teaches arms 3 having pins 14 at their respective distal ends (see Fig. 2c), where the arms 3 are made out of metal (see col. 2, line 55). Georgakis, as modified, discloses the claimed invention except for the material of its first and second arms comprising metal. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the arms of Georgakis, as modified, from a metal in view of the teachings of Nakasuka, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Nakasuka is evidence that metal is known in the art to be a suitable material from which to construct arms for a handle. Moreover, this modification is advantageous because arms constructed from metal provide advantages related to the strength of the pin members. Metal is a strong material, and the pin members are relatively small. Constructing the arms and their respective pin members from metal thus helps ensure the pin members are able to withstand sufficient force. For example, metal is typically a higher strength material than plastic, and thus metal arm members provide more durable pin members than plastic arms.
Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2015/0306777 A1 to Georgakis et al. in view of EP 0 885 697 A1 to Warner-Lambert Company (hereinafter “W-L”) and CA 2,267,729 to Follo et al.
Regarding claim 7, Georgakis discloses a handle (see Fig. 1a), the handle comprising: 
a main body 20; 
a first flat arm 21 (a left arm 21 relative to Fig. 2b, which arm 21 is a ‘flat’ arm due  to having a flat upper surface as can be seen in Fig. 2b; alternatively, this limitation is met upon modification of Georgakis as explained below) having a first distal end (having bearing 22 or 
a second flat arm 21 (a right arm 21 relative to Fig. 2b, which arm 21 is a ‘flat’ arm due  to having a flat upper surface as can be seen in Fig. 2b; alternatively, this limitation is met upon modification of Georgakis as explained below) having a second distal end (having bearing 22 or having a pin as described at paragraph 59) and a second proximal end (an end joining the main body 20 relative to Fig. 2b), the second proximal end being coupled to the main body 20 (see Fig. 2b); and 
the first and second distal ends being in opposed relationship (see Fig. 2b) and having pivotally coupled therebetween a pivoting head 40 (see Fig. 1b and paragraph 59) having a trapezoidal prism shape (see annotated Fig. 4e above, where the shape is ‘a trapezoidal prism’ consistent with the definition in the present application because the overall visual impression is that of a trapezoidal prism), wherein the pivoting head 40 is configured to receive a blade cartridge unit (such as blade cartridge unit 60 shown in Figs. 1a and 3a), 
wherein the pivoting head 40 comprises a first external width at a first face and a second external width at a second face opposite the first face (see annotated Fig. 4d above, where the first external width is the width of the first face and the second external width is the width of the second face), wherein the second external width is greater than the first external width (the width of the second face is much greater than the width of the first face), 
wherein the blade cartridge unit 60 comprises a cutting surface (a surface having blades 63 as can be seen in Fig. 1a), and 
wherein the first face of the pivoting head 40 defines a skin interfacing surface that is adjacent to the cutting surface of the blade cartridge unit 60 during a shaving stroke (see Fig. 1a and paragraph 61, where the configuration of Fig. 1a is usable for a shaving stroke).
Regarding claim 10, Georgakis discloses that the first arm 21 defines a first arm plane and the second arm 21 defines a second arm plane (the planes are the same and are shown to the best of the examiner’s ability in the figure provided above in relation to claim 3; the planes are defined by distal surfaces of bearings 22), and wherein the first arm plane is co-planar with the second arm plane (the planes are identical, and are thus co-planar). Additionally, see the modification of Georgakis below.
Georgakis fails to disclose that the first proximal end of the first flat arm defines a first arm opening, the first proximal end being coupled to a first protuberance on the main body, the first protuberance operatively engaged with the first arm opening, that the second proximal end of the second flat arm defines a second arm opening, the second proximal end being coupled to a second protuberance on the main body, the second protuberance operatively engaged with the second arm opening, and wherein the handle weighs greater than 60 grams as recited in claim 7.
First, W-L teaches a handle (see Fig. 1) having a main body (the main body shown in solid lines in Fig. 1, with the main body excluding the arms 10a and 10b). The handle also includes a first flat arm 10a having a first proximal end (a lower end relative to Fig. 3, with the figure oriented with reference characters upright) defining a first arm opening (receiving protuberance 93; see Fig. 3), the first proximal end being coupled to a first protuberance 93 on the main body (see Fig. 3), the first protuberance 93 operatively engaged with the first arm opening (see Fig. 3), and the handle includes a second flat arm 10b having a second proximal end (a lower end relative to Fig. 3) defining a second arm opening (receiving protuberance 93; see Fig. 3), the second proximal end being coupled to a second protuberance 93 on the main body (see Fig. 3), the second protuberance operatively engaged with the second arm opening (see Fig. 3). Additionally, arm planes defined by the respective arms 10a and 10b 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the handle of Georgakis with a main body including protuberances and to provide first and second flat arms coupled to protuberances on the main frame such that the arms permit pivoting and swiveling as disclosed by W-L. This modification is advantageous because it allows the pivoting head and razor cartridge of Georgakis to both pivot and swivel, which in turns provides improved blade-to-skin contact independent of a user’s wrist movement, which in turn provides improved shaving closeness and comfort.  
Second regarding the handle weight, Follo teaches providing a handle (relative to Fig. 1, the handle includes elements 10, 15, and 16) with a weight of greater than 60 grams (see page 3, lines 26-28; note that since the weight 10 itself can have a weight of 60 grams, the handle including the weight 10 and also include elements 15 and 16 has a weight of greater than 60 grams). Follo teaches that the weight of the handle may vary as desired in order to provide the proper balance and feel to the razor handle so that the razor provides a comfortable shave (see page 3, lines 24-26).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the handle of Georgakis with a weight of greater than 60 grams in view of the teachings of Follo in order to provide the proper balance and feel to the razor handle so that the razor provides a comfortable shave. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgakis in view of W-L and Follo as applied to claim 7 above, and further in view of Follo and US Pat. No. 7,877,879 B2 to Nakasuka.
Georgakis as modified, fails to disclose: that the first and second arms comprise metal and the handle weighs between greater than 60 grams and 100 grams as recited in claim 8. (In regards to the weight limitation, no upper limit on the weight is discussed above.)
First regarding the weight of the handle, Follo teaches that the weight of a handle of a razor can be varied as desired in order to provide the proper balance and “feel” to the razor handle so that the razor provide a comfortable shave (see page 3, lines 24-26). Because Follo teaches providing a handle with a particular weight in order to provide the proper balance and “feel” to the razor handle, it would have been an obvious matter of design choice to a person of ordinary skill in the art to select a weight for the handle of Georgakis, as modified, to be between greater than 60 grams and 100 grams because discovering an optimum handle weight would have been a mere design consideration based on achieving a desired balance and “feel” of the handle.  Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement(s), particularly in view of the teachings of Follo that the weight of the handle should be increased to achieve the desired balance and “feel”.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Providing some heft to a handle signifies quality to users and improves feel. On the other hand, one of ordinary skill in the art would recognize that providing too heavy of a handle will result in increased fatigue for a user, such that there is some upper weight limit to the desired weight of the handle. Thus, there are factors favoring increasing the weight of a handle, but not making the weight too great.
Second regarding the material of the arms, Nakasuka teaches arms 3 having pins 14 at their respective distal ends (see Fig. 2c), where the arms 3 are made out of metal (see col. 2, line 55). In re Leshin, 125 USPQ 416. Nakasuka is evidence that metal is known in the art to be a suitable material from which to construct arms for a handle. Moreover, this modification is advantageous because arms constructed from metal provide advantages related to the strength of the pin members. Metal is a strong material, and the pin members are relatively small. Constructing the arms and their respective pin members from metal thus helps ensure the pin members are able to withstand sufficient force. For example, metal is typically a higher strength material than plastic, and thus metal arm members provide more durable pin members than plastic arms.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgakis in view of W-L and Follo as applied to claim 7 above, and further in view of US Pat. No. 7,877,879 B2 to Nakasuka.
Regarding claim 11, Georgakis, as modified, (which includes the arms 10a and 10b of W-L as explained above) discloses that the first arm 10a comprises a first pin member 12 at the first distal end (see W-L at Fig. 3) and the second arm 10b comprises a second pin member 12 at the second distal end (see W-L at Fig. 3), and wherein the first pin member has a first pin axis and the second pin member has a second pin axis (see Fig. 1 of W-L, where the first and second axes are perpendicular to the axis L passing through the centers of the pin members 12), and the first and second pin members reside in coaxial relationship (see W-L at Fig. 1).
Georgakis, as modified, fails to disclose that the pin members are cylindrical and are welded at or to the distal ends as required by claim 11
Nakasuka teaches arms 3 having cylindrical pins 14 at their respective distal ends (see Fig. 2b and 2c), where the arms 3 are made out of metal (see col. 2, line 55). 
First in regards to the pin shape, Georgakis, as modified, differs from the claimed invention due to teaching arms having rectangular cross-sectioned pins (see W-L at Fig. 2A) rather than cylindrical pins as required by claim 4. Nakasuka, however, teaches arms having cylindrical pins (see Fig. 2b). It would have been obvious to one of ordinary skill in the art to provide the pins of Georgakis, as modified, with a cylindrical shape as taught by Nakasuka in order to enhance the pivoting action of the pivoting head. Since the pins define structures about which the head of the razor pivots, a cylindrical shape is preferable over a rectangular cross-sectioned shape to enhance the pivoting action – due to a lack of sharp edges, the head will pivot more smoothly on cylindrical pins compared to rectangular pins. Moreover, it would have been an obvious matter of design choice to make the shape of the pins of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. Indeed, Georgakis explicitly teaches that other pivoting means can be provided (see Georgakis at paragraph 59), which is evidence that the results of providing cylindrical pins for pivoting of the pivoting head instead of rectangular pins for pivoting of the pivoting head is within the level of one of ordinary skill in the art, and no unexpected result occurs since the same pivoting action is retained. 
Second, Georgakis, as modified, discloses the claimed invention except for the material of its first and second arms comprising metal (noting that ‘welding’ is a method of production recitation).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the arms of Georgakis, as modified, inclusive of the pins and the plates, from a metal in view of the teachings of Nakasuka, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Nakasuka is evidence that metal is known in the art to be a suitable claim 11, the patentability of a product does not depend on its method of production. The handle of Georgakis, as modified, is the same as that as claimed in claim 4 because each requires the pin members to be joined to the distal ends of the arms. Therefore, the structure of Georgakis, as modified, is the same as that as claimed even if a different process is used for attaching the pin members at the distal ends of the arms. Alternatively, it would have been obvious to one of ordinary skill in the art to join the pin members of Georgakis, as modified, at the distal ends of the arms via a welding process since welding is an old and well known process of connecting two metal components to one another. Georgakis, as modified, already teaches metal arms including pin members at their distal ends, and thus one of ordinary skill in the art is free to select from any of various well known manufacturing methods including welding in order to achieve this structure.
Claims 13, 15, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2015/0306777 A1 to Georgakis et al. in view of EP 0 885 697 A1 to Warner-Lambert Company (hereinafter “W-L”), CA 2,267,729 to Follo et al., and US Pat. No. 7,877,879 B2 to Nakasuka.
Regarding claim 13, Georgakis discloses a handle (see Fig. 1a), the handle comprising: 
a main body 20; 
a first flat arm 21 (a left arm 21 relative to Fig. 2b, which arm 21 is a ‘flat’ arm due  to having a flat upper surface as can be seen in Fig. 2b; alternatively, this limitation is met upon modification of Georgakis as explained below) having a first distal end (having bearing 22 or 
a second flat arm 21 (a right arm 21 relative to Fig. 2b, which arm 21 is a ‘flat’ arm due  to having a flat upper surface as can be seen in Fig. 2b; alternatively, this limitation is met upon modification of Georgakis as explained below) having a second distal end (having bearing 22 or having a pin as described at paragraph 59) and a second proximal end (an end joining the main body 20 relative to Fig. 2b), the second proximal end being coupled to the main body 20 (see Fig. 2b); and 
the first and second distal ends being in opposed relationship defining a pivot axis (see Fig. 2b; the pivot axis extends between the two bearings 22) and having pivotally coupled therebetween a pivoting head 40 (see Fig. 1b and paragraph 59) having a trapezoidal prism shape (see annotated Fig. 4e above, where the shape is ‘a trapezoidal prism’ consistent with the definition in the present application because the overall visual impression is that of a trapezoidal prism), wherein the pivoting head 40 is configured to receive a blade cartridge unit (such as blade cartridge unit 60 shown in Figs. 1a and 3a), 
wherein the pivoting head 40 comprises a first external width at a first face and a second external width at a second face opposite the first face (see annotated Fig. 4d above, where the first external width is the width of the first face and the second external width is the width of the second face), wherein the second external width is greater than the first external width (the width of the second face is much greater than the width of the first face), 
wherein the blade cartridge unit 60 comprises a cutting surface (a surface having blades 63 as can be seen in Fig. 1a), and 
wherein the first face of the pivoting head 40 defines a skin interfacing surface that is adjacent to the cutting surface of the blade cartridge unit 60 during a shaving stroke (see Fig. 1a and paragraph 61, where the configuration of Fig. 1a is usable for a shaving stroke).
Regarding claim 15, Georgakis discloses that the first arm 21 defines a first arm plane and the second arm 21 defines a second arm plane (the planes are the same and are shown to the best of the examiner’s ability in the figure provided above in relation to claim 3; the planes are defined by distal surfaces of bearings 22), and wherein the first arm plane is co-planar with the second arm plane (the planes are identical, and are thus co-planar). Additionally, see the modification of Georgakis below.
Regarding claim 20, Georgakis discloses that the skin interfacing surface comprises an elastomeric material (see paragraph 61), and wherein the skin interfacing surface has a planar surface (see the planar first face in the annotated Fig. 4d above) and is configured to present the planar surface to a skin surface proximate the blade cartridge unit during the shaving stroke (see the first face in the annotated Fig. 4d above).  
Regarding claim 21, Georgakis discloses that the planar surface of the skin interfacing surface is configured to be offset from the cutting surface of the blade cartridge unit (such as unit 60) during the shaving stroke (see Fig. 1a).  
Regarding claim 22, Georgakis discloses that the planar surface of the skin interfacing surface is configured to be coplanar with the cutting surface of the blade cartridge unit during the shaving stroke (see Figs. 1a and 3c, showing that this feature is met with the disclosed cartridge unit 60; also, as best understood, the blade cartridge unit is not claimed, and this recitation will depend on the geometry of the particular blade cartridge unit that is provided).  
Georgakis fails to disclose that the first arm is a discrete and metal first arm, the first proximal end of the first flat arm defines a first arm opening, the first proximal end being coupled to a first protuberance on the main body, the first protuberance operatively engaged with the first arm opening, discrete and metal second arm, that the second proximal end of the second flat arm defines a second arm opening, the second proximal end being coupled to a second protuberance on the main body, the second protuberance operatively engaged with the second arm opening, and wherein the handle weighs greater than 60 grams as recited in claim 13.
First, W-L teaches a handle (see Fig. 1) having a main body (the main body shown in solid lines in Fig. 1, with the main body excluding the arms 10a and 10b). The handle also includes a first, discrete flat arm 10a having a first proximal end (a lower end relative to Fig. 3, with the figure oriented with reference characters upright) defining a first arm opening (receiving protuberance 93; see Fig. 3), the first proximal end being coupled to a first protuberance 93 on the main body (see Fig. 3), the first protuberance 93 operatively engaged with the first arm opening (see Fig. 3), and the handle includes a second, discrete flat arm 10b having a second proximal end (a lower end relative to Fig. 3) defining a second arm opening (receiving protuberance 93; see Fig. 3), the second proximal end being coupled to a second protuberance 93 on the main body (see Fig. 3), the second protuberance operatively engaged with the second arm opening (see Fig. 3). Additionally, arm planes defined by the respective arms 10a and 10b are co-planar as can be seen in Fig. 1 and Fig. 3. W-L teaches that optimum shaving closeness and comfort are highly dependent on the angle at which the skin engaging elements contact the skin surface being shaved (see col. 1, lines 7-10), and W-L teaches that the configuration of its main body and its first and second arms is advantageous because this configuration permits both swiveling and pivoting of the razor head (see the Abstract). As a result, W-L teaches that the configuration of its main body and first and second arms provides improve blade-to-skin contact independent of a user’s wrist movement (see col. 2, lines 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the handle of Georgakis with a main body including protuberances and to provide first and second flat arms coupled to protuberances on the main frame such that the arms permit pivoting and swiveling as disclosed by W-
Second regarding the handle weight, Follo teaches providing a handle (relative to Fig. 1, the handle includes elements 10, 15, and 16) with a weight of greater than 60 grams (see page 3, lines 26-28; note that since the weight 10 itself can have a weight of 60 grams, the handle including the weight 10 and also include elements 15 and 16 has a weight of greater than 60 grams). Follo teaches that the weight of the handle may vary as desired in order to provide the proper balance and feel to the razor handle so that the razor provides a comfortable shave (see page 3, lines 24-26).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the handle of Georgakis with a weight of greater than 60 grams in view of the teachings of Follo in order to provide the proper balance and feel to the razor handle so that the razor provides a comfortable shave. 
Still, Georgakis, as modified, is silent regarding the material(s) that form the arms. As a result, Georgakis, as modified, fails to disclose that the first and second arms are metal as required by claim 13.
Nakasuka teaches arms 3 having pins 14 at their respective distal ends (see Fig. 2c), where the arms 3 are made out of metal (see col. 2, line 55). Georgakis, as modified, discloses the claimed invention except for the material of its first and second arms comprising metal. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the arms of Georgakis, as modified, from a metal in view of the teachings of Nakasuka, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Nakasuka is evidence that metal is known in the art to be a suitable material from which to construct arms for a handle. Moreover, this modification is advantageous because arms constructed from metal provide advantages related to the strength of the pin members. Metal is a strong material, and the pin members are .
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgakis in view of W-L, Follo, and Nakasuka as applied to claim 13 above, and further in view of Nakasuka.
Regarding claim 16, Georgakis, as modified, (which includes the arms 10a and 10b of W-L as explained above, where the arms are metal) discloses that the first arm 10a comprises a first pin member 12 welded at the first distal end (see also W-L at Fig. 1; regarding ‘welded’, this recitation is a method of production recitation, and the patentability of a product does not depend on its method of production; the handle of Georgakis, as modified, is the same as that as claimed because each requires the pin members to be joined to the distal ends of the arms such that the structure of Georgakis, as modified, is the same as that as claimed due to having metal pin members joined to metal arms even if a different process is used for attaching the pin members at the distal ends of the arms; alternatively, see the discussion of ‘welded’ in the modifications below) and the second arm 10b comprises a second pin member 12 welded to the second distal end (see W-L at Fig. 1; see the note above regarding ‘welded’), and wherein the first pin member has a first pin axis and the second pin member has a second pin axis (see Fig. 1 of W-L, where the first and second axes are perpendicular to the axis L passing through the centers of the pin members 12), and the first and second pin members reside in coaxial relationship (see W-L at Fig. 1).
Regarding claim 17, Georgakis, as modified, (which includes the arms 10a and 10b of W-L as explained above, where the arms are metal) discloses that the first arm 10a comprises a first pin member 12 welded at the first distal end (see also W-L at Fig. 1; see the note in the discussion of claim 16 regarding ‘welded’) and the second arm 10b comprises a second pin member 12 welded to the 
Georgakis, as modified, fails to disclose that the pin members are cylindrical as required by claims 16 and 17.
Nakasuka teaches arms 3 having cylindrical pins 14 at their respective distal ends (see Fig. 2b and 2c). In regards to the pin shape, Georgakis, as modified, differs from the claimed invention due to teaching arms having rectangular cross-sectioned pins (see W-L at Fig. 2A) rather than cylindrical pins as required by claims 16 and 17. Nakasuka, however, teaches arms having cylindrical pins (see Fig. 2b). It would have been obvious to one of ordinary skill in the art to provide the pins of Georgakis, as modified, with a cylindrical shape as taught by Nakasuka in order to enhance the pivoting action of the pivoting head. Since the pins define structures about which the head of the razor pivots, a cylindrical shape is preferable over a rectangular cross-sectioned shape to enhance the pivoting action – due to a lack of sharp edges, the head will pivot more smoothly on cylindrical pins compared to rectangular pins. Moreover, it would have been an obvious matter of design choice to make the shape of the pins of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. Indeed, Georgakis explicitly teaches that other pivoting means can be provided (see Georgakis at paragraph 59), which is evidence that the results of providing cylindrical pins for pivoting of the pivoting head instead of rectangular pins for pivoting of the pivoting head is within the level of one of ordinary skill in the art, and no unexpected result occurs since the same pivoting action is retained. 
.
Claims 1 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2015/0306777 A1 to Georgakis et al. in view of EP 0 885 697 A1 to Warner-Lambert Company (hereinafter “W-L”) and CA 2,267,729 to Follo et al.
This rejection differs from the rejection of claim 1 under 35 USC 103 above in regards to the faces identified as the first and second faces.
Regarding claim 1, Georgakis discloses a handle (see Fig. 1a), the handle comprising: 
a main body 20; 
a first flat arm 21 (a left arm 21 relative to Fig. 2b, which arm 21 is a ‘flat’ arm due  to having a flat upper surface as can be seen in Fig. 2b; alternatively, this limitation is met upon modification of Georgakis as explained below) having a first distal end (having bearing 22 or having a pin as described at paragraph 59) and a first proximal end (an end joining the main body 20 relative to Fig. 2b), the first proximal end being coupled to a first location of the main body 20 (the first location being at a left side of main body 20 relative to Fig. 2b); 
a second flat arm 21 (a right arm 21 relative to Fig. 2b, which arm 21 is a ‘flat’ arm due  to having a flat upper surface as can be seen in Fig. 2b; alternatively, this limitation is met upon modification of Georgakis as explained below) having a second distal end (having bearing 22 or having a pin as described at paragraph 59) and a second proximal end (an end joining the main 
the first and second distal ends being in spaced relationship (see Fig. 2b) and having pivotally coupled therebetween a pivoting head 40 (see Fig. 1b and paragraph 59) having a trapezoidal prism shape (see annotated Fig. 4e above, where the shape is ‘a trapezoidal prism’ consistent with the definition in the present application because the overall visual impression is that of a trapezoidal prism), wherein the pivoting head 40 is configured to receive a blade cartridge unit (such as blade cartridge unit 60 shown in Figs. 1a and 3a), 
wherein the pivoting head 40 comprises a first external width at a first face (see annotated Fig. 4d below, where the first face is a face of element 45 extending in the indicated ‘width direction’, and where the ‘first external width’ is measured in the indicated ‘width direction’ and extends less than the entire width of the pivoting head, noting that the claim does not specify any direction in which ‘width’ is measured and that a handle is positionable in any number of orientations) and a second external width at a second face opposite the first face (see annotated Fig. 4d below,  where the second face faces generally downward relative to the annotated Fig. 4d below, and where the second external width is also measured in the ‘width direction’), wherein the second external width is greater than the first external width (see Fig. 4d and the discussion of these widths; note the width of the second face near the end faces is greater than that of the first face), 
wherein the blade cartridge unit 60 comprises a cutting surface (a surface having blades 63 as can be seen in Fig. 1a), and 
wherein the first face of the pivoting head 40 defines a skin interfacing surface that is adjacent to the cutting surface of the blade cartridge unit 60 when the blade cartridge unit 60 is received by the pivoting head 40 (see Fig. 1a).  

    PNG
    media_image4.png
    812
    1058
    media_image4.png
    Greyscale

Regarding claim 23, Georgakis discloses that the pivoting head 40 further comprises a first major face and a second major face opposite the first major face (see annotated Fig. 4d above), wherein the first major face comprises a first height (measured in the indicated ‘height direction’) and extends between a first longitudinal edge of the first face and a first longitudinal edge of the second face (see Fig. 4d above, where this feature is met when the pivoting head 40 is viewed along the indicated ‘length direction’ and wherein the first longitudinal edges are left edges of the first and second faces relative to annotated Fig. 4d; note that ‘extending between’ does not necessarily require being joined to) and wherein the second major face comprises a second height (measured in the indicated ‘height direction’) and extends between a second longitudinal edge of the first face and a second longitudinal edge of the second face (see Fig. 4d above, where this feature is met when the pivoting head 40 is viewed along the indicated ‘length direction’ and wherein the second longitudinal edges are right edges of the first and 
Regarding claim 24, Georgakis discloses that the pivoting head 40 further comprises a first end face defining a first end plane and a second end face defining a second end plane parallel to the first end plane (see annotated Fig. 4d above), and wherein the first major face defines a first side plane (a plane that is tangential to the first major face) and the second major face defines a second side plane  (a plane defined by the length and height directions and touching the second major face), wherein the first face defines a first face plane (extending along the width and length direction on the top side of the pivoting head 40 relative to annotated Fig. 4d) and the second face defines a second face plane that is parallel to the first face plane (extending along the width and length direction on the bottom side of the pivoting head 40 relative to annotated Fig. 4d), and wherein the first end plane and second end plane each intersect the first side plane, the second side plane, the first face plane, and the second face plane to define a trapezoidal prism volume that encloses the pivoting head 40 (see the discussions of the various planes above; note that the shape is a trapezoidal prism volume due to the first side plane being tangential to the first major face; see the annotated Fig. 4e below to aid in understanding).  

    PNG
    media_image1.png
    491
    709
    media_image1.png
    Greyscale

Regarding claim 25, Georgakis discloses that the first and second distal ends of the first and second flat arms 21 define a pivot axis (in Fig. 2A the axis passes between the bearings 22; this feature is also met upon the below modification of Georgakis), wherein the first face comprises a first length extending parallel to the pivot axis (see Fig. 4d, where the length is measured perpendicular to the width discussed above), and wherein the pivoting head 40 has a first major face and a second major face that are connected to the first face and to the second face (see annotated Fig. 4d above – the first major face is connected to the first face and the second major face is connected to the second face), extend parallel to the first length (see annotated Fig. 4d), and configured in opposing diverging relationship to define the second external width (see annotated Fig. 4d above – the ‘diverging’ feature is met at least due to the curvature of the first major face, or alternatively because the major faces divert from the first and second faces).   
Georgakis fails to disclose: the first proximal end of the first flat arm defining a first arm opening; the second proximal end of the second flat arm defining a second arm opening; and that the handle weighs greater than 60 grams, all as required by claim 1
First regarding the arm openings, W-L teaches a handle (see Fig. 1) having a main body (the main body shown in solid lines in Fig. 1, with the main body excluding the arms 10a and 10b). The handle also includes a first flat arm 10a having a first proximal end (a lower end relative to Fig. 3, with the figure oriented with reference characters upright) defining a first arm opening (receiving protuberance 93; see Fig. 3), and the handle includes a second flat arm 10b having a second proximal end (a lower end relative to Fig. 3) defining a second arm opening (receiving protuberance 93; see Fig. 3). Additionally, arm planes defined by the respective arms 10a and 10b are co-planar as can be seen in Fig. 1 and Fig. 3. W-L teaches that optimum shaving closeness and comfort are highly dependent on the angle at which the skin engaging elements contact the skin surface being shaved (see col. 1, lines 7-10), and W-L teaches that the configuration of its main body and its first and second arms is advantageous because this configuration permits both swiveling and pivoting of the razor head (see the Abstract). As a result, W-L teaches that the configuration of its main body and first and second arms provides improve blade-to-skin contact independent of a user’s wrist movement (see col. 2, lines 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the handle of Georgakis with a main body including protuberances and to provide first and second flat arms coupled to protuberances on the main frame such that the arms permit pivoting and swiveling as disclosed by W-L. This modification is advantageous because it allows the pivoting head and razor cartridge of Georgakis to both pivot and swivel, which in turns provides improved blade-to-skin contact independent of a user’s wrist movement, which in turn provides improved shaving closeness and comfort.  
Second regarding the handle weight, Follo teaches providing a handle (relative to Fig. 1, the handle includes elements 10, 15, and 16) with a weight of greater than 60 grams (see page 3, lines 26-28; note that since the weight 10 itself can have a weight of 60 grams, the handle including the weight 10 and also include elements 15 and 16 has a weight of greater than 60 grams). Follo teaches that the 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the handle of Georgakis with a weight of greater than 60 grams in view of the teachings of Follo in order to provide the proper balance and feel to the razor handle so that the razor provides a comfortable shave. 
Response to Arguments
Initially, in regards to the rejections under 35 USC 112(b) related to the recitations of “a trapezoidal prism shape”, the Applicant asserts at page 10 of the Remarks filed 8 October 2021 that “Claims 1, 7, and 13 have been amended to further characterize the term “trapezoidal prism shape” using language suggested by the Examiner”. This argument, however, is not persuasive because the examiner suggested language in place of reciting “trapezoidal prism shape”, whereas the amendments to claims 1, 7, and 13 retain the language “trapezoidal prism shape”. Indeed, the amendments to claims 1, 7, and 13 do not even further describe the limitation “trapezoidal prism shape”, but instead add an unrelated recitation. Therefore, the rejections under 35 USC 112(b) related to the recitations of “a trapezoidal prism shape” have not been overcome. The examiner suggests deleting the limitation of the “trapezoidal prism shape” to overcome the rejection. 
Applicant’s arguments beginning at page 10 of the Remarks with respect to the rejections of claims 1 and 7 under 35 USC 103 and Applicant’s arguments beginning at page 13 with reject to the rejection of claim 13 under 35 USC 103 have been considered but are moot because the new ground of rejection set forth above does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242.  The examiner can normally be reached on Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN H MACFARLANE/Examiner, Art Unit 3724